Citation Nr: 0607207	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-38 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1992.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for left ankle 
pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran claims that he suffers from a left ankle 
disability due to a left ankle injury that he sustained in 
service.  Service medical records show that the veteran was 
treated for left ankle sprains in March 1986 and July 1992.  
A post-service May 2003 VA clinical note assessed him with 
bilateral ankle degenerative joint disease.  That note 
indicates that x-rays showed minimal narrowing of the ankle 
mortise bilaterally with no other degenerative changes.  In 
July 2003, the veteran underwent a VA medical examination 
which provided a diagnosis of resolved bilateral ankle 
sprains with residual pain.  Unfortunately, this examiner did 
not have the opportunity to review the veteran's claims 
folder prior to his examination.  Furthermore, it is unclear 
from this diagnosis if the veteran has a current disability 
of the left ankle because the opinion states that the ankle 
sprains are resolved.  

VA must obtain a medical opinion, that resolves these 
ambiguities, in order to make a decision on this claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Specifically, clarification is needed as to whether the 
veteran's present pain symptoms are supported by an 
underlying pathology.  Further, if there is an underlying 
pathology, VA requires an explanation as to how the diagnosis 
is supported by clinical findings including any tests 
performed, such as x-rays.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the report that the claims 
folder was reviewed.  All necessary 
tests, including x-rays, should be 
conducted.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran has a 
current right ankle disorder.  

If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the current right ankle 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the right 
ankle injuries in 1986 and 1992.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


